¢
.\
.f

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
Eastem Dis:l?ilcih:f Wisconsin

In the Matter of the Search of:

Information associated with the cellular telephone assigned
ca11 number (414) 937-0832, that is stored at premises
controlled by T-Mobile

CaseNo. lord SZQM [/VJ>

VVVVVV

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A).

located in the Eastem District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 4 l (c) is:
§ evidence of a crime;
l:l contraband, fruits of crime, or other items illegally possessed;
§ property designed for use, intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 18, Uoited states code, sections 2113(3), 2113(d), 924(¢)(1)(A)(ii), 922(g)(1), and 924(e).

The application is based on these facts: See attached affidavit

l:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested `
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant 's signature

Robert Rice, FBI Special Agent
PrintedName and Title

Swom '%::e and signed in my Presence: %
Date: ' ¢“G 951 S`O[T

/ k Ju@si ture

 

City and State: Milwaukee. Wisconsin Honorable Nanc Jose h U.S. M istrate Jud e

 

PrintedName and Title
Case 2:19-mj-00829-N.] Filed 03/22/19 Page 1 of 17 Document 1

 

 

 

AFFIDAVIT IN SUPPoRT oF
AN APPLICATION FoR A SEARCH WARRANT

I, Robert Rice, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain cellular telephone assigned call number (414) 93 7-0832,
that is stored at premises controlled by T-Mobile, a wireless telephone service provider
headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054. The information to be searched
is described in the following paragraphs and in Attachment A. This affidavit is made in support
of an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require T-Mobile to
disclose to the government copies of the information further described in Section I of Attachment
B. Upon receipt of the information described in Section I of Attachment B, government-

. authorized persons will review the information to locate items described in Section II of
Attachment B.

2. I arn a Special Agent with the Federal Bureau of Investigation (FBI) and have
been for approximately 14 years. I am currently assigned to the FBI’s Milwaukee Area Violent
Crimes Task Force. This Task Force is a multi-jurisdictional law enforcement entity charged
with investigating violations of federal law, including bank robberies, commercial robberies, and
other violent crime matters, defined under Title 18 of the United States Code. I have participated
in numerous investigations involving violations of federal, state, and local laws, including
investigations of bank robberies and other commercial robberies.

3. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses This affidavit is intended

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 2 of 17 Document 1

 

 

to show merely that there is sufficient probable cause for the requested Warrant and does not set
forth all of my knowledge about this matter.

4. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations_of Title 18, United States Code, Section 2113(a) (entering to commit a bank robbery),
Title 18, United States Code, Section 2113(a) and (d) (armed bank robbery), Title 18, United
States Code, Section 924(c)(1)(A)(ii) (use of a firearm during a crime of violence), and Title 18,
United States Code, Sections 922(g)(1) (unlawful possession of a firearm by a prohibited person)
have been committed by Quadir S. El Amin and Leslie Wilbert. There is also probable cause to
search the information described in Attachment A for evidence and instrumentalities of these

crimes as described in Attachment B.

PROBABLE CAUSE
5. On September 18, 2018, a federal grand jury in the Eastem District of Wisconsin _
returned an indictment against Quadir S. El Amin for violations of Title 18, United States Code,
' Section 2113(a) (entering to commit a bank robbery), Title 18, United States Code, Section
2113(a) and (d) (armed bank robbery), Title 18, United States Code, Section 924(c)(1)(A)(ii)
(use of a firearm during a crime of violence), and Title 18, United States Code, Sections
922(g)(1) and 924(e) (unlawful possession of a firearm by a prohibited person). On December 3,
2018, El 'Amin entered a guilty plea to Count 2 and Count 4,of the Indictment in Case No. 18-
CR-181. He is set to be sentenced before the Honorable J.P. Stadtmueller on February 28, 2019.
6. On Friday, August 24, 2018 at approximately 1122 p.rn., a black male subject,
later identified as Quadir S. El Amin, attempted to rob the Wells Fargo bank located at 6130

West National Avenue in `West Allis, Wisconsin. The bank is a federally insured financial

2

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 3 of 17 Document 1

 

institution with its funds insured by the Federal Deposit Insurance Corporation. The subject
walked through the vestibule, opened the lobby doors, and stepped inside of the bank while
holding a black firearm in his right hand and carrying a black bag. As a bank customer walked
towards the exit doors, the subject turned and fied.

j 7. Officers of the West Allis Police Department were dispatched and responded to
the bank. Witnesses described the subject as a male black, approximately 20 to 30 years old,
approximately 6 feet tall with a skinny build, wearing a yellow traffic vest, dark clothing, and a
mask. A witness observed a “white contractor type van with side windows” drive by twice after
the subject fied.

8. The bank’s surveillance video shows a subject wearing a dark hooded sweatshirt,
dark pants, a yellow traffic vest bearing the words “POBLOCKI PAVING” on the back, and
black high-top shoes with red markings The subject’s hood is up, and the brim of his baseball
cap is visible.

9. Officers canvassed for the subject without success.

10. Four days later on Tuesday, August 28, 2018 at approximately 9:.49 a.m., a black
male subject, later identified as Quadir S. 131 Amin, robbed the same Wells F argo bank. Again,
the subject was a black male with a thin build wearing a dark hooded sweatshirt, dark pants, a
yellow traffic vest bearing the words “POBLOCKI PAVING” on the back, and black high-top
shoes with red markings. The subject approached a bank employee, pointed a small black firearm
with a laser sight in his face, walked the employee over to the teller »line, provided the employee
the duffel bag, and told the employee to give the duffel bag to the teller. In response to verbal
demands and threats, the teller filled the bag with money along with four bait bills and a GPS

tracker. The subject took the bag and fled.

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 4 of 17 Document 1

 

 

11. Based on information from a parking enforcement employee and the GPS
tracking device, officers initiated a pursuit of a white cargo van bearing Wisconsin license plate
709-YLG. Officers briefly lost sight of the white cargo van when it turned onto a side street.
Officers observed El Amin running away from the van and gave chase. During that chase, El
Amin tossed the duffel bag into some bushes near an apartment building before being taken into
custody at approximately 9:57 a.m. At the time of his arrest, El Amin was Wearing blue jeans, a
black t-shirt, and black Nike Air Jordan high-top shoes With red markings

12. An officer recovered an LG cellphone from El Amin’s left pants pocket, and a
second officer recovered a small black pistol with a laser sight from his right pocket along with
keys to the white cargo van, Officers also recovered the duffel bag, which contained the bank’s
money, bait bills, and GPS tracking device.

13. A review of the Wisconsin Department of Transportation’s Division of Motor
Vehicles records revealed that the registered owner for vehicle registration 709-YLG is Nicholas
D. Williams (DOB: 08/13/1981). On September 4, 2018, Detective Caleb Porter of the West
Allis Police Department interviewed Williams. Williams stated that the white cargo van had
previously been used for a transport business owned by Adam Hampton and that he last saw the
white cargo van parked behind Hampton’s residence.

14. On September,6, 2018, Detective Porter then interviewed Adam Hampton, who
stated that he was in the process of selling the white cargo van with Wisconsin license plate 709-
YLG to Leslie Wilbert. Hampton allowed Wilbert to use the white cargo van, because he had
paid a $5 00 down payment. fHowever, Hampton would not transfer the title until Wilbert paid the

balance. Hampton stated that Wilbert called him shortly after the robbery and stated that he had

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 5 of 17 Document 1

 

 

loaned the vehicle to another person to pick up supplies at Menard’s, and the person had been
pulled over while driving the van.

15. Later that day, Detective Porter interviewed Wilbert, who stated that he loaned the
white`cargo van with Wisconsin license plate 709-YLG to Quadir S. El Amin on August 28,
2018_the day of the robbery at Wells Fargo Bank. According to Wilbert, El Amin came to
Wilbert’s house and asked to borrow the van to pick up supplies at Menard’s for a side job. v
Wilbert agreed and told El Amin that he needed the van returned later that same day.
Approximately thirty minutes aRer El Amin took the van, Wilbert received a call from El Amin
from an unknown phone number. ElAmin sounded distressed and advised that he had to jump
out of the van. El Amin did not tell Wilbert where he was located. The call ended before Wilbert
could obtain more information

16. Wilbert stated that he and El Amin met while incarcerated and stayed in contact
after their release. Wilbert claimed that he last spoke with El Amin a few weeks before the day
of the robbery. El Amin told Wilbert that he was losing his job and needed work. Wilbert stated
that he did not want El Amin’s vehicle at his house, so he drove the vehicle to El Amin’s family
the same day. After seeing a still photograph from the bank robbery, Wilbert stated that he
previously worked for Poblocki Paving, but denied having a Poblocki Paving vest or providing
the vest to El Amin. Wilbert provided a phone number of (414) 937-0832.

17. A search warrant was issued to conduct a forensic analysis of El Amin’s LG
cellphone. The phone number assigned to El Amin’s LG cellphone is (414) 519-1365. That
forensic analysis shows multiple phone calls and text messages between (414) 519-1365 and

(414) 588-1797, shortly before and after the crimes on August 24, 2018 and August 28, 2018,

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 6 of 17 Document 1

 

 

18. Detective Porter reviewed publicly available information compiled by a consumer
credit reporting agency, which lists Leslie Wilbert as one of four people associated with phone
number (414) 588-1797.

19. On August 24, 2018, El Amin placed phone calls from (414) 519-1365 to (414)
588-1797 at 11157 a.m. and 12:03 p.m. He then exchanged the following communications with

that same number:

 

1190 sMs outgoing 312412018 To; (414) 53&1797 this this time not good g

 

 

 

 

 

 

Messa 12;1 UTC-E CBI4 45191365 '
ges 3( ) hawaiian Physiesi
1791 SMS lnmming 8/24/2018 me: 4145881797 lb
Messages 1113(UT05) !%:E§H% 597
' :Physiw|
1792 SMS |neoming 804/2018 me: 4145881797 115
Messages 12;14(UTC-5) |CBE 1797 h _
: ysi
1793 SMS Ou ` 8124[2018 To: 414 588-1797 we need 10 be over here ller i15
M~mages an 12:15(UTC-6) ( ) 1 out psemy
v . Ys'
1794 Call Log incoming 824/2018 me: 4145881797 00200:47
1217(UTC-5) SB\T\:Q E¢hdion: Physiml

 

 

 

 

 

 

 

 

 

 

 

20. Approximately an hour later at 1:22 p.m., El Amin ran into the Wells Fargo bank
while brandishing a firearm. Irnmediately afterwards, he placed multiple phone calls to the same

phone number at 1122, 1:23, 1:24, 1:25, and 1:34 p.m.

 

21. Later that evening, El Amin exchanged the following text messages with (414)

 

 

5 8 8 - l 797:
1852 SMS lnmning 8!24!2018 me: 4145881797 Bm is we on fasho 4
Mesages 19;58(UTO-5) 1§}§1§§% §§
rul ' Physi¢ll
1853 SMS incoming me: 4145881797 Bm is we on fasho

8I24l21`|18
` Messagee 19;58(UTC-5) |§EMSBM;B.;‘ ysiwl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. 1855 SMS Outgoing 8I2412018 To: (414) 588-1797
Mmages 19;59(UTC-5) lCBl4145191365
Exi¥ciutr Physlql
1856 SMS lncoming 8/2412018 me: 4145881797 g no more
Meesages 20:DU(UTC-5) 11 §1%§797
ysim|
1857 SMS lnooming 8124!2018 From: 4145881797 no more
» Mwages 20:00(UTC-5)
ysin
6

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 7 of 17 Document 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1907 SMS Ou i 8124/2018 To: (414 588-1797 ni a uthink weuan have somebodygoin
Mmages mo ng 22:10(UTC-5) ) tin:re?`i:ttaa r1norging just to check trap
' : hysi
1908 SMS |nooming 8124/2018 me:4145881797 Yéig
Me$ages 22:12(UTG-5) 14145881797
‘ Emdion: Physica|
1909 SMS incoming 8/2412018 me:4145881797 Yu
Mmages 2212(UT05) 1 179
ron clon;Physica -
1912 SMS Outgoi 8/24!2018 To: 414 588-1797 we boss
Messages ng 2Z1B(UTC-5) ( ) 10M5191%5
` Eadrscbon: Physml
1913 SMS lnooming 8124]2018 ' me:4145881797 Oli
Messages 22:18(UTC-5) |%E¥HZ Z§Z
cion: Physin
1914 SMS incoming 8/24!2018 From:4145881797 0|\
Meseages 2219(UTGS) 1 1797
: ysim|
1915 SMS Ouigoi 8124/2018 To: 414 588-1797 ` tomakesure a`ntonnoihi
Measages ng 22:19(UTO-5) ( ) |§E¥€%Z?Hwy ng
dion:Physla' |

 

 

22. El Amin exchanged multiple phone calls and text messages with (414) 588-1797

over the next few days, including the following on August 26, 2018:

 

 

 

 

 

 

2337 SMS Outgoi 8126/2018 To: 414 588-1797 u ' thalcarinthemomi
Me§atges ng 17:58(UTC-5) ( ) CMHN _ l ng
W%M: Mm
2357 SMS incoming 8/26/2018 me:4145881797 Weon
Messages 18:39(UTC-5) 4588179
` W%EEM;_PMT@! __*°`°‘
2358 SMS ’ |nooming ~ 81262018 me:4145881797 Weon
Messages 1 8:39(UTC-5) |EE: ,AW§ §§
:Physiu|
2359 SMS Outgoi 8l2672018 To: 414 588-1797 ok
~ Messageo ng 18:44(UTC-5) ( ) |SE£.AZZZZ|§§§
cinn:Physi-¢|

 

 

 

 

 

 

 

 

 

 

23. On August 28, 2018_the morning of the robbery, El Amin exchanged the

following text messages with (414) 588-1797:

 

 

 

 

 

2545 SMS lnooming ' 8/28[2018 me:4145881797 U
Me§ages 08:01(UT05) 145881 _ l
‘ m
2546 SMS lnooming 828/2018 From:4145881797 U
Messages 08111(UTC-5) |§g£]g£ 525
:Physim|
2547 SMS Omgoi 812812018 To: 414 588~1797 leav'ng oull\ow
Mmages ng 0822(UT(`,5) ( ) 108§45191365
2548 SMS lnooming 8/28/2018 From:4145881797 Ok
Me§ages 08:25('[1'|'05) 1 _ l
2549 SMS lnmming 828/2018 me:4145881797 O|c
Memagee ` OB§_"»(UTC-S) liggin §§ hal

 

 

 

 

 

 

 

 

 

 

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 8 of 17 Document 1

 

24. El Amin then received a 27-second phone call from the same number at 9:33 a.m.
The bank robbery was committed at approximately 9:49 a.m. He then placed a minute-long
phone call to the same number at 9:56 a.m. minutes before his arrest, That last phone call is
consistent with surveillance video showing El Amin using a cellphone while fleeing on foot.

25. On or about December 3, 2018, U.S. Cellular provided call detail records with
cell site information for the cellular telephones assigned call numbers (414) 519-1365 to (414)
588-1797. An analyst from the FBI mapped the cell site information for those call numbers
around the time of the incidents on August 24, 2018 and August 28, 2018. Those maps indicate
that both the cellular telephone assigned call number (414) 519-1365 and the cellular telephone
assigned call number (414) 588-1797 were in close proximity to the Wells Fargo Bank, located
at 6130 lWest National Avenue in Milwaukee, Wisconsin, and each other around the time of the
attempted bank robbery on August 24, 2018 and the around the time of the robbery on August
28, 20_18. `

26. Detective Porter reviewed surveillance video from the Wells F argo bank on
August 24, 2018_the day of the attempted bank robbery, At approximately 12:08 p.m., a black
male, matching Leslie Wilbert’s description, entered the Wells Fargo bank and then exited at
12:15 p.m. That subject was wearing camouflage pants, a white t-shirt, sunglasses, and a tan
checkered baseball cap with a red accent on`the side.

27. Wells Fargo provided Detective Porter with information that Leslie Wilbert met
with a banker at the Wells Fargo branch, located at 7600 West Hampton Avenue in Milwaukee,
and inquired about opening a temporary debit card. A review of the surveillance images from
that Wells Fargo branch showed the same black male, wearing camouflage pants, a white t-shirt,

sunglasses, and a tan checkered baseball cap with,a red accent on the side.

8

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 9 of 17 Document 1

 

 

'28. Detective Porter entered the phone number provided by Wilbert_(4l4) 937-
0832-into www.facebook.com. The phone number was connected to the account “LesThe

Best” (www.facebook.com/lesthe.best.5). That account had numerous photographs of Leslie

 

Wilbert, including a photograph with Wilbert wearing a tan checkered baseball cap with a red
accent on the side. This baseball cap appears to be the same one worn by Wilbert inside of the
Wells Fargo bank branches on August 24, 2018,

29. On November 6, 2018, T-Mobile provided Special Agent Robert Rice with the
subscriber information related to call number (414) 937-0832, which identified Tanya Wilbert,
with an address located at 1915 West Fairmount Avenue in Milwaukee, Wisconsin, as the
subscriber to that call number.

30. On February 15, 2019, Leslie Wilbert was interviewed by Detective Porter and
Special Agent Rice, During the interview, Wilbert reiterated his story that he had received a call
from El Amin from an unknown phone number on August 28, 2018, During the call, El Amin
sounded distressed and advised that he had to jump out of the van. The call ended before Wilbert
could obtain more information Wilbert was asked about his whereabouts on August 24, 2018.
Wilbert remembered that day because it was his daughter’s` birthday. Initially, Wilbert stated that
he stayed at home all day and then went out to eat with his daughter for her birthday. Wilbert
was shown photographs of a black male, wearing camouflage pants, a white t-shirt, sunglasses,
and a tan checkered baseball cap with a red accent on the side. Wilbert identified himself in the
photographs Wilbert was advised that the photographs were Wells Fargo surveillance
photographs taken approximately one hour apart at two separate Wells Fargo branches on
August 24, 2018, Wilbert changed his story and told investigators that he went to Wells Fargo at

7600 West Hampton Avenue to get a new card, but Was not able to complete the transaction at

9

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 10 of 17 Document 1

 

 

that branch and had to go to the branch located at 6130 West National Avenue in West Allis,
Wisconsin. Wilbert denied any knowledge of telephone number (414) 588-1797. Wilbert also
denied texting El Amin from this phone number, while inside of the Wells Fargo Bank on
August 24, 2018 and denied receiving a phone call from El Amin at (414) 5 88-1797 just pn`or to
El Amin’s arrest on August 28, 2018, Wilbert told investigators that he received the
aforementioned August 28, 2018 call from El Amin on his cell phone, which Wilbert advised is
(414) 937-0832.

31. Based on the text messages between El Amin and (414) 588-1797, Wilbert’s
presence inside of the two Wells Fargo branches within one hour of each other, and the
attempted robbery of the Wells Fargo bank approximately one hour after Wilbert exited the
bank, I believe that Wilbert acted in concert with El Amin to commit the attempted bank robbery
on August 24, 2018. I also believe that Wilbert loaned El Amin the white cargo van bearing
Wisconsin license plate 709-YLG on August 28, 2018 as a getaway vehicle for the armed bank
robbery, because the registration was not listed to El Amin or Wilbert. l

32. In my training and experience, I have learned that T-Mobile is a company that
provides cellular telephone access to the general public. I also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate information
about the locations of the cellular telephones to which they__ provide service, including cell-site
data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data
identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received
a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the
towers) to Which the telephone connected These towers are often a half-mile or more apart, even

in urban areas, and can be 10 or more miles apart in rural areas Furthermore, the tower closest to

10

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 11 of 17 Document 1

 

 

 

a wireless device does not necessarily serve every call made to or from that device. Accordingly,
cell-site data provides an approximate location of the cellular telephone but is typically less
precise than other types of location information, such as E-911 Phase II data or Global
Positioning Device (“GPS”) data. l

33. I know that T-Mobile can collect cell-site data about the cellular telephones using
their network. I also know that wireless providers such as T-Mobile typically collect and retain
cell-site data pertaining to cellular phones to which they provide Service in their normal course of
business in order to use this information for various business-related purposes From this data,
wireless providers such as T-Mobile can also estimate the historical location of a cellular phone
using their network.

34. Based on my training and experience, I also know that wireless providers such as
T-Mobile typically collect and retain information about their subscribers in their normal course
of business This information can include basic personal information about the subscriber, such
as name and address, and the methods of payment (Such as credit card account number) provided
by the subscriber to pay for wireless telephone service. I also know that wireless providers such
as T-Mobile typically collect and retain information about their subscribers’ use of the wireless
service, such as records about calls or other communications sent or received by a particular
phone and other transactional records, in their normal course of business In my training and
experience, this information may constitute evidence of the crimes under investigation because
the information can be used to identify the cellular telephones’ user or users and may assist in the
identification of co-conspirators.

35 . The information requested in this application likely contains evidence of the

locations of the cellular telephone assigned call number (414) 937-0832 relative to the Wells
ll

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 12 of 17 Document 1

 

 

 

Fargo bank immediately before, during, and after the crimes charged and the locations of this
cellular telephone relative to the cellular telephones assigned call numbers (414) 519-1365 and
(414) 588-1797. The requested records also likely contain evidence of the identity, ownership,

and custody of the cellular telephone assigned call number (414) 93 7-0832.

AUTHORIZATION REOUEST

36. Based on the foregoing, l request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

37. l further request that the Court direct T-Mobile to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control. Because the warrant will be served on T-Mobile, who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the
requested warrant at any time in the day or night.

38. I further request that the Court order T-Mobile not to notify any person, including
the subscribers or customers of the accounts listed in Attachment A, of the existence of the
Warrant for a time period of six months See 18 U.S.C. § 2705(b). This Court has authority under
18 U.S.C. § 2705(b) to issue “an order commanding a provider of electronic communications
service or remote computing service to whom a warrant, subpoena, or court order is directed, for
such period as the court deems appropriate, not to notify any other person of the existence of the
warrant, subpoena, or court order.” Ia'. In this case, such an order would be appropriate because
the requested Warrant relates to an ongoing criminal investigation that is neither public nor
known to all of the targets of the investigation, and its disclosure may alert the target to the

ongoing investigation Accordingly, there is reason to believe that notification of the existence of

12

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 13 of 17 Document 1

 

 

 

the requested Warrant will seriously jeopardize the investigation, including by giving a target an
opportunity to flee or continue flight from prosecution, destroy or tamper with evidence, change
patterns of behavior, or notify confederates See 18 U.S.C. § 2705(b)(2), (3), (5). Some of the
evidence in this investigation is stored electronically. If alerted to the investigation, the Subjects

under investigation could destroy that evidence.

13

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 14 of 17 Document 1

 

 

 

ATTACHMENT 14
Property to Be Searched
This Warrant applies to records and information associated with the cellular telephone
assigned call number (414) 937~0832 (“the Account”), that is stored at premises controlled by T-
Mobile (“the Provider”), headquartered at Custodian of Records, 4 Sylvan Way, Parsippany,

New Jersey 07054.

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 15 of 17 D,ocument 1

 

 

 

ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by the Provider `
To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any information that has been deleted but is still
available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703 (f), the Provider is required to disclose to the government the following information

 

pertaining to the Account listed in Attachment A for the time period August 1, 2018 through
September 30, 2018: l
a. The following information about the customers or subscribers of the Account;
i. Narnes (including subscriber narnes, user names, and screen names);

ii. Addresses (including mailing addresses, residential addresses, business '
addresses and e-mail addresses);

iii. Dates of birth;
iv. Alternate phone numbers;
v. Other phone numbers on the same Account;
' vi. Local and long distance telephone connection records;

vii. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol '(“lP”) addresses) associated
with those sessions;

viii. Length of service (including start date) and types of service utilized;

ix. Telephone or instrument numbers (including MAC addresses, Electronic '
Serial Numbers (“ESN”), Mobile Electronic Identity~Numbers (“MEIN”),
Mobile Equipment Identifier (“ME]D”); Mobile Identiiication Number
(“MIN”), Subscriber Identity Modules (“S[M”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities (“]MEI”);

 

Case 2:19-mj-00829-N.] Filed 03/22/19 Page 16 of 17 Document 1

Other subscriber numbers or identities (including the registration Internet
Protocol (“[P”) ~address); and

Means and source of payment for such service (including any credit card
or bank account number) and billing records

b. All records and' other information (not including the contents of communications)

relating to wire and electronic communications sent or received by the Account,

including:

i.

ii.

the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses);

information regarding the cell tower and antenna face (also known as '
“sectors”) through Which the communications Were sent and received,
including the locations of any cell tower and antenna face; and

iii. historical location records (including Estimated Location records,

geolocation information (PING), Network Event Location System
(N`ELOS) data, Global Positioning System (GPS) data, cell tower
triangulation or trilateration, round-trip time, per-call measurement data
(PCMD), historical E911 data, or precision measurement inforrnation).

c. A list of definitions identifying all information contained in the records

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of violations of

Title 18, United States Code, Section 2113(a) (entering to commit a bank robbery), Title 18, .

United States Code, Section 2113(a) and (d) (armed bank robbery), Title 18, United States Code,

Section 924(0)(1)(A)(ii) (use of a firearm during a crime of violence), and Title 18, United States

Code, Sections 922(g)(l) and 924(e) (unlale possession of a firearm by a prohibited person)

during the period August 1, 2018 through September 30, 201`8.

Case 2:19-rnj-00829-N.] Filed 03/22/19 _Page 17 of '17 Document 1

 

 

